DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 12-22, filed after-final on February 2, 2022, and hereby entered, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Cooper (US 2003/0098394 A1) discloses a method for maneuvering satellites (abstract), the method comprising: applying, by a current source in a first satellite (spacecraft 20; fig. 3), current to an electromagnet (magnetic member 62; fig. 3) in the first satellite (para. [0030]); generating, by the electromagnet in the first satellite in response to the current, a magnetic field (magnetic flux lines 66; fig. 3); and maneuvering, by the first satellite, a second satellite via the magnetic field (para. [0033]).
Furthermore, Seymour (US 2,894,747 A) teaches controlling, by a control system (control panel 12; fig. 1), the current source (transformer 34; fig. 5) to switch between direct current (DC) and alternating current (AC) to adjust the magnetic field (col. 1, lines 34-35; col. 4, lines 14-17).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, sensing, by at least one sensor in the first satellite, a distance between the first satellite and the second satellite and/or a rate of approach or departure of the second satellite relative to the first satellite, wherein the distance and/or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647